Title: 7th.
From: Adams, John Quincy
To: 


       I went with Thompson, to Mr. Atkins’s, to answer to an action which we had brought before him this day.
       
       The first Monday in April, being the day appointed by the Constitution for the choice of Governor, Lieutenant Governor and Senators The Town meeting here began at ten in the morning, and the poll was closed at four in the afternoon. Mr. Hancock and General Lincoln, had a great majority in this Town, as well as in Newbury. And a federal List of Senators; for. Fed and anti; are the only distinctions at this day. Mr. S. Adams had a great number of votes for Lieutt. Governor; but, for what reason, I cannot tell, all the influence was against him. The revolution that has taken place in sentiments within one twelve month past must be astonishing to a person unacquainted, with the weaknesses, the follies, and the vices of human nature. The very men, who at the last election declared the Commonwealth would be ruined if Mr. Hancock was chosen, have now done every thing to get him in, and the other side are equally capricious. We have not yet got sufficiently settled to have stated parties; but we shall soon I have no doubt obtain the blessing.
       I pass’d an hour or two this evening with Thompson at Mrs. Emery’s: and he spent half an hour with me, till nine o’clock.
      